 

Exhibit 10.2

CERTAIN CONFIDENTIAL PORTIONS HAVE BEEN REDACTED FROM THIS EXHIBIT BECAUSE THEY
ARE BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. INFORMATION THAT HAS BEEN OMITTED HAS BEEN IDENTIFIED IN THIS
DOCUMENT WITH A PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.

April 8, 2020

VIA ELECTRONIC MAIL

Patheon UK Ltd

Executive Director & General Manager

Kingfisher Drive, Covingham

Swindon, Wiltshire SN3 5 BZ

England

Re: Side Letter to the Manufacturing and Supply Agreement by and between Flexion
Therapeutics, Inc. (“Flexion”) and Patheon UK Limited (“Patheon”)

Dear Mr. McLean:

Reference is hereby made to the Manufacturing and Supply Agreement by and
between Flexion and Patheon effective as of 31 July 2015, as amended by the
First Amendment Agreement dated 8 May 2019 and by the Second Amendment Agreement
dated 17 June 2019 (together, the “Manufacturing and Supply Agreement”),
pursuant to which Patheon provides manufacturing services for Flexion’s FX006
drug product (ZILRETTA) (an extended-release formulation of triamcinolone
acetonide) (the “Product”).

In accordance with Schedule 2.1(a) of the Manufacturing and Supply Agreement,
Flexion’s minimum annual volume commitment for 2020 is [***] units. However,
Flexion has requested to reduce its own volume commitment for the calendar year
2020 and Patheon has agreed to accommodate such request at the conditions
reported hereinafter. Therefore, each of Flexion and Patheon hereby agree as
follows:

1.Definitions

Defined terms in this Side Letter shall have the same meaning as those in the
Manufacturing and Supply Agreement as applicable unless otherwise indicated.

2.For calendar year 2020:

(a)the manufacturing services for Flexion’s Product will be stopped for an
extended period, starting from the end of the production activities for the
batch [***] and until further notice by Flexion. It is understood that, in
accordance with the current provisions of the Manufacturing and Supply
Agreement, Flexion shall provide not less than three (3) months’ notice if it
wishes Patheon to resume Manufacture at the Manufacturing Suite.

(b)Patheon will not require Flexion [***]. For the sake of clarity, any
additional batch of Product that Flexion should require Patheon to manufacture
after batch [***], will be invoiced by Patheon at the Product Fee set out in the
Manufacturing and Supply Agreement.

(c)Flexion will continue to pay the Base Fee due for the remainder months of
2020 [***], in 2020, pursuant to the Manufacturing and Supply Agreement.

--------------------------------------------------------------------------------

3.Additional Provisions

The Parties agree that, on or about the end of the Q3 2020, good faith
discussions will start concerning (i) Parties’ business needs [***]. Nothing in
this Section 3 shall be construed as an obligation for either Party to do
anything or to amend the Manufacturing and Supply Agreement unless the Parties
otherwise agree in writing.

4.Effectiveness of Amendments

This Side Letter constitutes the full, complete, final and integrated agreement
between Flexion and Patheon relating to the subject matter hereof and supersedes
all previous written or oral negotiations, commitments, agreements, transactions
or understandings with respect to the subject matter hereof. This Side Letter
shall be effective as of the date of the last signature entered below (the “Side
Letter Effective Date”).

5.Integration; Counterparts

Except for the sections or schedules of the Manufacturing and Supply Agreement
specifically amended hereunder, all terms and conditions of the Manufacturing
and Supply Agreement remain and shall remain in full force and effect. This Side
Letter shall be incorporated into and deemed part of the Manufacturing and
Supply Agreement as of the Side Letter Effective Date and any future reference
to the Manufacturing and Supply Agreement shall include the terms and conditions
of this Side Letter. This Side Letter may be executed in counterparts, each of
which is deemed an original, but all of which together are deemed to be one and
the same agreement.

6.Governing Law and Jurisdiction

This Side Letter and any dispute or claim arising out of or in connection with
it or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the laws that
govern the Manufacturing and Supply Agreement, and the Parties submit to the
jurisdiction and dispute resolution provisions as set forth in the Manufacturing
and Supply Agreement.

IN WITNESS WHEREOF, the Parties have caused this Side Letter to be executed by
their duly authorized representatives, on the dates shown below and will take
effect from the Side Letter Effective Date.

FLEXION THERAPEUTICS, INC.

By:  /s/ Michael Clayman

Name:  Michael Clayman

Title:  CEO

Date:  April 8, 2020

PATHEON UK LTD.

By: /s/ Jim McLean

Name:  Jim McLean

Title:  General Manager

Date:  April 9, 2020

 

 

 